UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K þANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2012 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 000-52397 TRAILBLAZER RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada 88-0409170 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2520 St. Rose Parkway, Suite 319, Henderson, NV (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(800) 787-5439 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:Common Stock, $0.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes ¨No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes ¨No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data Fail required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [X] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes þNo ¨ State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter:$5,804,630 as of June 30, 2012. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date:28,069,882 shares as of March 26, 2013. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This annual report includes “forward-looking statements”.All statements other than statements of historical facts included or incorporated by reference in this report, including, without limitation, statements regarding our future financial position, business strategy, budgets, projected costs and plans and objectives of management for future operations, are forward-looking statements.In addition, forward-looking statements generally can be identified by the use of forward-looking terminology such as “may,” “expect,” “intend,” “project,” “estimate,” “anticipate,” “believe,” or “continue” or the negative thereof or variations thereon or similar terminology. Although we believe that the expectations reflected in such forward-looking statements are reasonable, we cannot give any assurance that such expectations will prove to have been correct.Important factors that could cause actual results to differ materially from our expectations (“Cautionary Statements”) include, but are not limited to: · the lack of liquidity of our common stock; · the availability of capital and sufficiency of our working capital; · our ability to identify and acquire a viable business opportunity; · our ability to recruit and retain skilled and qualified personnel; · the strength and financial resources of our competitors; · general economic conditions; and · the securities or capital markets and other factors disclosed under “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” “Business” and elsewhere in this report. You should consider these Cautionary Statements when you evaluate our forward-looking statements.All subsequent written and oral forward-looking statements attributable to us, or persons acting on our behalf, are expressly qualified in their entirety by the Cautionary Statements.We assume no duty to update or revise our forward-looking statements based on changes in internal estimates or expectations or otherwise. TRAILBLAZER RESOURCES, INC. ANNUAL REPORT ON FORM 10-K FOR THE YEAR ENDED DECEMBER 31, 2012 INDEX Page PART I Item 1. Business Item 1A. Risk Factors 4 Item 1B. Unresolved Staff Comments 5 Item 2. Properties 5 Item 3. Legal Proceedings 6 Item 4. Mine Safety Disclosures 6 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 6 Item 6. Selected Financial Data 7 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Item 7A. Quantitative and Qualitative Disclosure About Market Risk 10 Item 8. Financial Statements and Supplementary Data 10 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 26 Item 9A. Controls and Procedures 26 Item 9B. Other Information 27 PART III Item 10. Directors, Executive Officers and Corporate Governance 27 Item 11. Executive Compensation 29 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 33 Item 13. Certain Relationships and Related Transactions, and Director Independence 34 Item 14. Principal Accountant Fees and Services 36 PART IV Item 15. Exhibits, Financial Statement Schedules 36 3 PART I Item 1.Business. Overview and History Trailblazer Resources, Inc., formerly Energy Composites Corporation (“we,” “us,” “our,” or the “Company”) currently is a holding company with no ongoing business operations.We were incorporated on October 29, 1992 under the laws of the State of Nevada.Prior to October 14, 2008, we were defined as a “shell” company whose sole purpose was to locate and consummate a merger or acquisition with a private entity.As of October 14, 2008, we completed a reverse acquisition of Advanced Fiberglass Technologies, Inc., a Wisconsin corporation (“AFT”).Pursuant to the reverse acquisition, we issued 28,750,000 shares of our common stock to AFT’s shareholders (approximately 72% of the then issued and outstanding common stock) and AFT’s shareholders gained voting control of our Company.As a result of the reverse acquisition, we were no longer considered a “shell” company and AFT became our wholly-owned subsidiary.On August 23, 2010, AFT changed its name to ECC Corrosion, Inc. (“ECC-C”). ECC-C was incorporated in the state of Wisconsin on January 1, 2005, following nearly ten years operating as M&W Fiberglass, LLC (“M&W”).Founded in 1995 by Jamie and Jennifer Mancl, M&W was the operating entity that developed and operated ECC-C’s business.In January 2005, M&W transferred all operating assets and liabilities into a newly formed S-Corporation: ECC-C. On December 15, 2008, we closed a private offering of units consisting of (i) a 3-year, 6% convertible debenture (the “Debentures”) with a conversion price of $2.50 per share, and (ii) a number of warrants (the “Warrants”) exercisable into shares of the Company’s common stock equal to the number of shares issuable upon conversion of the principal amount of the Debentures.Each Warrant was originally exercisable into shares of common stock for a term of 3 years at $5.00 per share.We issued Debentures with a face amount of $6,370,000 and Warrants exercisable into 2,548,000 shares of common stock.As of December 31, 2012, Debentures in the total principal amount of $5,745,000 have been converted into common stock of the Company.The number of shares of common stock issued as principal and interest for these conversions has totaled 2,421,589 shares. On March 8, 2010, the Company’s Board of Directors approved the temporary reduction of the exercise price of outstanding warrants to $2.50 per share from $5.00 per share. The temporary exercise price reduction was valid from March 22, 2010 through May 6, 2010.After May 6, 2010, the warrants reverted back to their original terms. During 2010, the Company received $590,823 related to the exercise of 236,329 warrants to purchase its common stock at $2.50 per share from warrant holders. On August 3, 2010, the Company’s Board of Directors approved a debt for equity exchange transaction between M&W and the Company.The transaction, which closed on August 13, 2010, resulted in the conversion of the outstanding principal and interest under the existing long-term note with M&W to common shares of the Company at $2.50 per share.The principal balance of the note converted at August 13, 2010 was $970,770 and accrued interest was $5,455, which upon conversion resulted in the issuance of 390,490 restricted common shares of the Company.The exchange resulted in a $970,770 reduction in the Company’s long-term debt obligations, a reduction in accrued expenses of $5,455, and an addition to stockholder's equity of $976,225. On August 23, 2010, the Company entered into a Subscription Agreement with Jamie L. Mancl, pursuant to which Mr. Mancl agreed to make a $450,000 equity investment in the Company.Pursuant to the agreement, Mr. Mancl purchased 180,000 shares of the Company's common stock at a price of $2.50 per share during 2010. On September 7, 2010, the Company issued 207,506 restricted shares of common stock as payment in full of unsecured, short-term notes payable to five private investors (primarily existing shareholders) in connection with financing to fund operations.The principal balance of the notes and accrued interest converted under the agreements was $500,000 and $18,763, respectively.The exchange resulted in a $500,000 reduction in short-term debt obligations, a reduction in accrued expenses of $18,763 and a $518,763 addition to stockholder's equity. On September 2, 2011 the Board of Directors of the Company, acting on the recommendation of its disinterested directors, approved the sale of all of the stock of ECC-C to Jamie and Jennifer Mancl and their 4 affiliated entities who were the majority shareholders of the Company(the “Mancls”) in exchange for substantially all of the Mancls’ shares of the Company’s common stock pursuant to the terms of a Stock Purchase Agreement dated August 12, 2011 (the “ECC-C Sale”).This decision was made due to the continuing operating losses that had been incurred since the reverse acquisition of AFT on October 14, 2008.As additional funding was going to be required, it was determined to be in the best interests of the Company to dispose of this operating subsidiary.On October 21, 2011, the Company completed the ECC-C Sale and the Company cancelled 24,039,180 shares of the Company that had been owned by the Mancls.We changed the name of the Company to Trailblazer Resources, Inc. effective October 17, 2011. On December 15, 2011, the Board of Directors extended the expiration date of the remaining 2,311,671 Warrants that had been issued in connection with the convertible Debentures in 2008 to December 31, 2012 and reduced the exercise price to $1.50 per share.Since December 31, 2012, the expiration date has been extended several times. The warrants currently expire on June 30, 2013. Our Plan of Operations Due to the disposition of ECC-C, our present plan of operations for the next twelve months is to identify and evaluate industries and business opportunities in order to find a suitable acquisition target for the Company. On July 20, 2012, we executed an agreement with Temple Mountain Energy, Inc., a Minnesota corporation (“TME”), with regard to our proposed acquisition of TME’s assets.TME is a privately-held company with mineral leases, large mining permits and operational assets focused on oil sands mining and processing in the Vernal, Utah area.We would not assume any of TME’s liabilities as a part of the asset purchase. Under the terms of the proposed agreement, we would issue an aggregate 28,000,000 shares of our common stock, of which 26,500,000 would be issued to TME for the purchased assets.TME would establish a Debt Retirement Escrow account for the purpose of retiring the debt retained by TME upon completion of the asset sale to us and deposit 1,500,000 of the 26,500,000 shares into this escrow account, with 1,500,000 shares being contributed by us.TME would also establish an Environmental Liability Escrow and deposit 1,000,000 of the 26,500,000 shares issued to it into that escrow account. The agreement was contingent upon approval by TME’s shareholders.Subject to the successful completion of due diligence by both parties and the successful completion of the regulatory process, the agreement, as amended, bound Trailblazer and TME to an April 30, 2013 closing date.On April 12, 2013, we determined not to proceed with the proposed transaction since the results of our due diligence investigation were not satisfactory. Employees As of the date of this report, we did not have any employees. Item 1A.Risk Factors. Not applicable to smaller reporting companies. Item 1B.Unresolved Staff Comments. Not applicable to smaller reporting companies. Item 2.Properties. Until such time as we pursue a new business opportunity, we are using the offices of our registered agent in Nevada as the offices of the Company. 5 Item 3.Legal Proceedings. We are not currently involved in any pending or threatened legal proceedings. Item 4.Mine Safety Disclosures. Not applicable. PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Market Information From July 17, 2007 to February 22, 2011, our common stock was quoted and traded on the OTC Bulletin Board.Since February 23, 2011, our common stock has traded on the OTCQB due to quoting inactivity under SEC Rule 15c2-11.The trading symbol was changed from “LPME” to “ENCC” effective October 15, 2008 and to “TBLZ” effective October 27, 2011.The following table sets forth the range of high and low bid quotations for each quarter for our last two completed fiscal years.These quotations reflect inter-dealer prices without retail mark-up, markdown, or commissions and may not necessarily represent actual transactions. Bid Prices ($) High Low 2011 Fiscal Year: March 31, 2011 June 30, 2011 September 30, 2011 December 31, 2011 2012 Fiscal Year: March 31, 2012 June 30, 2012 September 30, 2012 December 31, 2012 On April 9, 2013, the closing bid price for the common stock was $0.80. Holders The number of record holders of our common stock, as of March 26, 2013, was 189 according to our transfer agent. Dividends Holders of shares of common stock are entitled to dividends when, and if, declared by the board of directors out of legally available funds.To date, we have not declared or paid any dividends on our common stock.We do not intend to declare or pay any dividends on our common stock in the foreseeable future, but rather to retain any earnings to finance the growth of our business.Any future determination to pay dividends will be at the discretion of our board of directors and will depend on our results of operations, financial condition, contractual and legal restrictions and other factors the board of directors deems relevant. Recent Sales of Unregistered Securities During the fourth quarter ended December 31, 2012, $13,039 of interest on our outstanding convertible debentures had accrued.We had not yet issued the 5,216 shares of common stock to pay this accrued interest at December 31, 2012. 6 Item 6.Selected Financial Data. Not applicable to smaller reporting companies. Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations. The discussion contained herein contains “forward-looking statements” that involve risk and uncertainties. These statements may be identified by the use of terminology such as “believes,” “expects,” “may,” “should” or “anticipates” or expressing this terminology negatively or similar expressions or by discussions of strategy. Our actual results could differ materially from those discussed in this report. The following discussion should be read in conjunction with the financial statements and the related notes included herein as Item 8. Accounting Policies and Estimates The methods, estimates and judgments that we use in applying our critical accounting policies have a significant impact on the results that we report in our financial statements. Some of our accounting policies require us to make difficult and subjective judgments, often as a result of the need to make estimates regarding matters that are inherently uncertain. We also have other policies that we consider key accounting policies, such as those for revenue recognition; however, these policies typically do not require us to make estimates or judgments that are difficult or subjective. We have identified the accounting policies that we consider critical in Note 1 “Nature of Business and Significant Accounting Policies” of the notes to our financial statements included in this report. Overview Trailblazer Resources, Inc., formerly Energy Composites Corporation (“we,” “us,” “our,” or the “Company”), a Nevada corporation, currently has no business operations. The Company had one operating subsidiary, ECC Corrosion, Inc. (“ECC-C”), which was sold on October 21, 2011 due to the continuing losses that the Company had incurred since the reverse acquisition in October 2008. Formerly known as Advanced Fiberglass Technologies (“AFT”), ECC-C was incorporated in the state of Wisconsin on January 1, 2005, following nearly ten years operating as M&W Fiberglass, LLC (“M&W”). Founded in 1995 by Jamie and Jennifer Mancl, M&W was the operating entity that developed and operated AFT’s business. In January 2005, M&W transferred all operating assets and liabilities into a newly formed S-Corporation: AFT.On September 1, 2010, AFT changed its name to ECC Corrosion, Inc. On October 21, 2011, the Company sold all of the stock of ECC-C to Jamie and Jennifer Mancl and their affiliated entities (the “Mancls”) in exchange for substantially all of the Mancls’ shares of the Company’s common stock (the “ECC-C Sale”). These shares were then cancelled, reducing the number of shares issued and outstanding of the Company to 22,752,955. In addition, we changed the name of the Company to “Trailblazer Resources, Inc.” effective October 17, 2011. Results of Operations We have presented all results of operations, assets and liabilities of ECC-C for all periods presented as discontinued operations, and the consolidated financial statements, including the notes, have been reclassified to reflect such segregation for all periods presented. General and administrative expenses We currently do not generate any revenues, but incur general and administrative expenses related to our status as a publicly-held company, such as legal and accounting fees along with transfer agent fees. 7 Total general and administrative expenses were $1,862,411 for the fiscal year ended December 31, 2012 and $4,296,771 for the fiscal year ended December 31, 2011, For the 2012 fiscal year, legal and accounting fees were $112,411, compared to $258,466 for 2011.The decrease is due to limited activity requiring legal and accounting services, except for compliance activities associated with maintaining the Company’s public shell company. A significant portion of the Company’s 2012 general and administrative expenses was due to $1,750,000 of consulting expense amortization, related to the Company’s consulting agreement with Advanced Equity Solutions, Inc., an entity owned by minority shareholders of the Company. The expense was paid in shares and valued based on the market price of the shares on the date issued. A significant portion of the Company’s 2011 general and administrative expenses was due to $3,969,000 of consulting expense amortization. In 2010, we issued 3,375,000 restricted shares of common stock to Diversified Equities Partners, LLC, an entity owned by a minority stockholder of the Company, as a non-refundable retainer for financial advisory consulting services to be rendered through September 30, 2012. These shares were valued at $4,725,000, determined based on the market price of shares on the date of issuance. The expense was being amortized over the 25-month period of the contract but was written off in its entirety in 2011 because it was determined that the financial advisory consulting services would be of no further value to the Company as a shell. We also incurred $0 and $52,500 for director stock compensation for the years ended December 31, 2012 and 2011, respectively. Due to the Company divesting all of its operations during 2011, the Board of Directors agreed to stop receiving compensation for their services effective May 31, 2011. Other income (expense) Other income and expense consists of interest expense, which in 2011, included non-cash amortization of deferred financing costs and non-cash amortization of beneficial conversion features and warrant discounts associated with convertible debt. Total interest expense for the 2012 fiscal year was $38,228, as compared to $327,994 for the 2011 fiscal year.Interest expense has been decreasing due to the debt conversions that have taken place during this past year, and the aforementioned beneficial conversion features and warrant discounts becoming fully amortized in 2011. Non-cash amortization of debt discounts for warrants and beneficial conversion feature related to the convertible debt was $0 and $260,130 for 2012 and 2011, respectively. Income tax benefit In 2009, the Company established a full valuation allowance against its deferred tax assets because it was deemed more likely than not, that the net deferred tax assets would not be realized. Since 2009, the Company has continued to record a full valuation allowance and therefore, there is no tax provision recorded for the years ended 2012 and 2011. Net loss from continuing operations The Company’s net loss from continuing operations was $1,900,639 and $4,624,765 for the years ended December 31, 2012 and 2011, respectively. The decrease in our net loss was primarily due to the costs of undertaking the ECC-C sale, and the write-off of the remaining balance of the prepaid consulting contract in 2011 and a decrease in interest expense in 2012 as compared to 2011. In 2012, we had limited operating expenses as a shell company. Discontinued operations The Company’s net loss from discontinued operations was $0 and $1,849,905 for the years ended December 31, 2012 and 2011, respectively. All discontinued operations ceased in October 2011. The operations of 8 ECC-C are reflected as discontinued operations in 2011, as described in Note 2 to the Notes to Consolidated Financial Statements. Net loss The Company’s net loss decreased from $6,474,670 in 2011 to a loss of $1,900,639 in 2012 due to the factors described above. Liquidity and Capital Resources At December 31, 2012, the corporate shell Company had only $5,001 of cash and a working capital deficiency of $993,092. Operating Cash Flows Operating activities used $64,999 in cash during the 2012 fiscal year compared to providing $43,069 during the 2011 fiscal year. Investing Cash Flows Investing activities used $0 and $199,039 of cash for the years ended December 31, 2012 and 2011, respectively.Primary investing sources and uses of cash, in 2011, were purchases of equipment of $248,030, and proceeds from sales of property and equipment of $58,649. There were no investing activities in 2012. Financing Cash Flows Financing activities provided $70,000 and $149,251 of cash for the years ended December 31, 2012 and 2011, respectively. Financing cash activity in 2012 consisted of shareholder advances.In 2011, $877,272 was added in new long-term debt agreements and net borrowing on a line of credit, which was used toward the repayment of $745,314 of short term notes, line of credit and long-term debt.In addition, the Company received $17,293 in proceeds from the sale of its stock through its employee stock purchase plan. Debenture Financing From August 2008 to December 2008, we raised $6,370,000 by selling units, each unit consisting of (i) a 3-year, 6% convertible debenture (the “Debentures”) with a conversion price of $2.50 per share (subject to adjustment for stock splits and stock dividends), and (ii) a number of warrants equal to the number of shares issuable upon conversion of the principal amount of the Debenture (the “Warrants”). The Debentures sold included the issuance of 2,548,000 Warrants. Each Warrant was originally exercisable into shares of common stock for a term of 3 years at $5.00 per share. The Warrant also provides anti-dilution protection for the following events: reorganization, reclassification, consolidation, merger or sale; subdivision, combination or dividend of our common stock. At December 31, 2012, Debentures totaling $625,000 remain outstanding on the shell company's balance sheet and were due.Debentures in the aggregate principal amount of $5,745,000 have been converted to common stock as of December 31, 2012. Many of the remaining Debenture holders have elected to receive interest in the form of stock, lowering our cash outlays for debt service on the Debentures. Since the Company does not have the capital resources at this time to repay these Debentures, we are working with the Debenture holders in an attempt to convert them to common stock, extend or otherwise renegotiate their terms. Going Forward The illiquidity suffered by ECC-C led to its sale to the Mancls in exchange for their shares in the Company. This allows the Company to potentially acquire another business operation, which hopefully will have a greater potential for profitability. The Company will still need to convert, extend or otherwise renegotiate the terms of the Debentures described above. The Company is relying upon the limited funds from shareholders to continue to operate as a public company in good standing while the Company looks for a target business. 9 On February 21, 2013, we established a revolving convertible promissory note in the amount of $250,000 with Diversified Equities Partners, LLC (“DEP”), a shareholder and entity owned by a minority shareholder of the Company.Under the terms of the note, DEP has agreed to make advances to us during a three-year period.Interest accrues on the unpaid principal balance at the rate of 8% per annum and is to be paid quarterly beginning May 31, 2013.All outstanding and unpaid principal and all outstanding and accrued unpaid interest shall become due and payable on February 21, 2016.We may prepay the note at any time without penalty and re-borrow under the note.DEP has the right to convert all or any portion of the note into shares of our common stock at any time at the rate of $0.067 per share, but the number of shares that may be issued pursuant to this conversion privilege cannot exceed 3,731,343 in the aggregate. While we believe that proceeds of this loan from DEP will be sufficient to cover our ongoing general and administrative expenses, we would likely need to seek additional funding for operations if we were to consummate an acquisition.Our present plan of operations for the next twelve months is to identify and evaluate industries and business opportunities in order to find a suitable acquisition target for the Company.We cannot give any assurance that we will be successful in this effort or that if a suitable acquisition target is obtained, it will result in profitable operations. Off-Balance Sheet Arrangements As of December 31, 2012, we did not have any off-balance sheet arrangements. Item 7A.Quantitative and Qualitative Disclosure About Market Risk. Not applicable to smaller reporting companies Item 8.Financial Statements and Supplementary Data. 10 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Trailblazer Resources, Inc. We have audited the accompanying consolidated balance sheets of Trailblazer Resources, Inc. as of December 31, 2012 and 2011, and the related consolidated statements of operations, stockholders’ equity (deficit), and cash flows for the years then ended.Trailblazer Resources, Inc.’s management is responsible for these financial statements.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Trailblazer Resources, Inc. as of December 31, 2012 and 2011, and the results of its operations and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 3 to the consolidated financial statements, the Company had net losses for the years ended December 31, 2012 and 2011, had an accumulated deficit at December 31, 2012 and 2011, and the Company has no foreseeable source of revenue.These conditions raise substantial doubt about its ability to continue as a going concern.Management’s plans regarding those matters are also described in Note 3.The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Moquist Thorvilson Kaufmann LLC Edina, Minnesota April 15, 2013 11 TRAILBLAZER RESOURCES, INC. CONSOLIDATED BALANCE SHEETS December 31, December 31, ASSETS Current assets: Cash $ $
